03/20/2020



                                                                          Case Number: DA 19-0365
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 19-0365

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.                                             FILED
                                                    MAR 20 2020
MONTE BLAIN GOSSARD,
                                                 Bowen Greenwood
                                               Clerk of Supreme Court
                                                  State of Montana
           Defendant and Appellant.


                                 ORDER


      Upon consideration of Appellant's motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 29, 2020, within which to prepare, file,

and serve Appellant's opening brief on appeal.

     DATED this         — day of March, 2020.




                                              Chief Justice